DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Allowable Subject Matter
3.	Claims 1-8 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to disclose or make obvious a confocal measuring apparatus comprising, in addition to the other recited features of the claim, “a movable part disposed between the light source and the optical system,
a control part connected to the movable part, wherein the light guide part is disposed
between the movable part and the optical system, and the first core is selected by
controlling a movement of the movable part through the control part, wherein the first
core and the second core are respectively extended toward different directions in a
non-parallel manner.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carver (U.S. Patent No. 6,429,968 B1) discloses an apparatus for photoluminescence microscopy and spectroscopy.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KEVIN WYATT/Examiner, Art Unit 2878





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878